Title: From George Washington to James McHenry, 25 March 1799
From: Washington, George
To: McHenry, James

 

My dear Sir,
Mount Vernon 25th March 1799

You will not only consider this letter as a private one, but as a friendly one, from G: W. to J: M. And if the sentiments which you will find in it, are delivered with more freedom and candour than are agreeable, say so; not by implication only, but in explicit language; and I will promise to offend no more by such conduct; but confine myself (if occasion should require it) to an Official Correspondence.
Thus premising, let me, in the name and behalf of the Officers who have been appointed, and of the Army intended to be raised, ask what keeps back the Commissions; and arrests the Recruiting Service?
Be assured that both, among the friends of Government, excite astonishment and discontent. Blame is in every Mind, but it is not known where to fix it. Some attach it to the P.—some to the S: of W.—and some, fertile in invention, seek for other causes. Many of the appointed Officers have quitd their former occupations, that they might be in perfect readiness to proceed in their Military duties the moment they should receive their Commissions & Recruiting Instructions. Others, who were about to enter into business, and plans of future life, stand suspended. Many are highly disgusted; some talk of giving up the idea of becoming Officers, unable to remain longer in the aukward situation they are involved; and all are complaining. Applications are made by numbers to me, to know what the cause of the delay is, what they are to expect, and what they ought to do. What could I say? Am I not kept in as much ignorance as they are themselves? Am I advised of any new appointments? any changes which have taken place? any of the views or designs of Government relatively to the Army? It is not unreasonable to suppose, that if there be reasons of State, operating the policy of these delays, that I was entitled to sufficient confidence to be let into the secret; or, if they proceeded from uncontroulable causes, I, still more than the Public, ought not to have been left in the field of Conjecture, without a guide to direct me to the knowledge of them. For I shall frankly declare, that I do not, nor ever shall, consider myself in the light of a Mercenary Officer—Nothing short of a high sense of the Amor Patriæ, could have placed me in my present situation; and though

I stand bound, and will obey the call of my Country whenever it is made, agreeably to my letter of acceptance—none will regret the event with more poignancy; none will forsake the walks of retirement with more heartful sorrow; nor none, who wd leave it with more real inconvenience to their private concerns, than I should do. A sixteen years absence from home (with short intervals only) could not fail to derange them considerably; & to require all the time I can spare from the usual avocations of life, to bring them into tune again. But this is not all, nor the worst, for being the Executor, the Administrator, & Trustee of, & for other Estates, my greatest anxiety is to leave all these concerns in such a clear, and distinct form, as that no reproach may attach it self to me, when I have taken my departure for the land of Spirits.
I have been thus full, as it relates to myself, in order to shew you, that information in all matters of a Military nature, are necessary for my Government; thereby, having a prospective view of things, I may prepare accordingly; and not, though detached from the Army until the exigency of our Affairs may require my presence with it, appear as a person just dropped from the Clouds, when I take the Command: ignorant of preceeding occurances: nor will it, without doing great violence to the concerns of others—equally with my own—be in my power to “take up my bed & walk” at an unexpected requirement; without great exertions, which it may not be in my power to make, on a sudden call; unless previously hastened (which would be unnecessary) unless I could discover, before hand, the utility of the measure, by the gradual unfolding of the prospects before us.
I shall now, with your permission, make a few observations as they respect the Recruiting Service. Had the Organization of the Augmented Corps, & consequent Instructions for raising it, tread as close on the passage of the Law, as the nature of the case would have permitted, a finer army for the size of it (with the Discipline it might have received) the World had never Seen: but the golden opportunity is passed, & probably will never occur again. The zeal, enthusiasm, and indeed resentments, which warmed the breasts of the American youth, and would have induced the sons of the respectable Yeomanry (in all parts of the United States) to have enlisted as non-commissioned Officers & Privates, is now no more; they are evaporated, & a listlessness has supplied its place. The next, most favourable opportunity namely—the idle, & dreary

scenes of winter which bring on dissipation & want, from the cessation of labour, has also passed away! the enlivening prospect of Spring, the calls of the Husbandman, indeed of every avocation, for labourers in the approaching busy season, hath supplanted all thoughts of becoming Soldiers; and now, many young Gentlemen who had (conditionally) last Summer & Autumn, engaged their Companies, will find it difficult to enlist a single man of those so engaged. The latter Pretending, that having waited a considerable time to see if their services would be wanted in the Field, and no overtures for them made it became necessary for them to seek some other employment.
What is the natural consequence of all this? why, that we must take the Rif raf of the populous Cities; Convicts; & foreigners: or, have Officers without men. But even this is not the worst of it. The Augmented Corps (if I have conceived the matter rightly) must have been intended as a well organized, and well disciplined body of Men, for others (in case of need) to resort to, & take example from. Will this be the case if the enemy should invade this Country? Far from it! What better, in the first instance, are Regiments so composed than Militia? and what prospect have those who Command them, of rendering Service to their Country, or doing honor to themselves in the Field, opposed to Veteran Troops, practiced in Tactics, and unaccustomed to defeat? These, my dear McHenry, are serious considerations to a Man who has nothing to gain, and is putting every thing to a hazard.
When I began this letter, I intended to have stopped here; but as I may not again write to you with the freedom I now do, I shall make a few remarks on some other transactions, which have not struck me in the most favourable point of view.
The two Major Generals and myself were called to Philadelphia in November last, and there detained five weeks (very inconveniently to all of us) at an inclement season, in wading through volumes of applications & recommendations to Military Appointments; and I will venture to say that it was executed with as much assiduity, and under as little influence of favor or prejudice, as a work of that sort (from the materials which were laid before us) ever was accomplished: and what has followed? Why any Member of Congress who had a friend to serve, or a prejudice to endulge, could set them at naught. Out of a number, I will select one instance only in proof of this—it is a striking one—the case of Gibbes, I allude to. He was personally known to you, General Hamilton

& myself, in his former services. He served through the whole Revolutionary war, from the Assembling of the first Troops at Cambridge, to the closing of the Military Drama at the conclusion of Peace without reproach; and in the last Act of it, If I mistake not, was a Major in the selected Corps of light Infantry. He was strongly recommended by Generals Lincoln, Knox, Brooks & Jackson; all on the same theatre with himself and who ought to be perfectly acquainted with his respectability & pretensions: yet the Veto of a Member of Congress (I presume) was more respected; & sufficient to set him aside.
Another thing I will remark on, because if the practice is continued, you will find that serious discontents, & evils will result from it.
I find by the Gazettes (I have no other information of these matters) that Lieutt Mercer, of the Light Dragoons, is promoted to the Rank of Captn in that Corps. In the arrangement of Officers, where every attention was paid (that personal knowledge or information could reach) to merit, age, respectability & standing in the community, he was not even placed (if my memory serves me) high up among the Lieutenants. What then will those Lieutenants who were his Seniors in that arrangement, greatly his Seniors in age, of at least as much respectability—better known—and of equal merit think, of having him placed over them? Mercer, compared to some of them, is a boy; and in such an Army as it was our wish to form, it will have an odd appearance to place a young man of 20 or 21 years of age over a Lieutent of 30, in every other respect his equal.
I do not mean to derogate from the merits or deserts of this young Gentleman; on the contrary, I wish to see them properly rewarded, although his whole family are bitter in their enmity to the General Government: nor would I be understood to mean that if a Captain (and so of any other grade) declines his appointment, that, during the act of formation, the vacancy is to be filled by the next in Seniority, necessarily. So far from this, I maintain, that where a vacancy is occasioned by non-acceptance, that it may, without injustice, be filled by a new character, as in the first instance; but it is my opinion at the sametime, that if you have recourse to promotion that the arrangement which was made by the Board of General Officers (in all its parts) who had regard to all the Combinations, and qualifications that have been enumerated, in settling the relative rank, is the safest guide you could have resorted to.
It is not my intention to dispute the Powers of the President to

make this, or any other promotion his inclination, or the solicitation of others, may prompt him to; but I will add, without fear of contradiction by any one acquainted with the usages, & prescriptive rights of armies, that if he wishes to preserve the Peace & harmony of ours, rules must be observed; and the feelings of the Officers attended to, in Promotions.
These observations, relatively to the promotion of Lieutenant Mercer, are not the result of any discontent I have heard expressed on the occasion; for except those who take the Philadelphia Gazettes, but a few of the Officers may be acquainted therewith; and of that few, I have seen none since its annunciation to the public. It is on general ground they are made, & by judging of the feelings of others, by what would be my own, in a similar case; for I do not think it will be a very reconcilable matter, to Gentlemen of more respectable ages, better known in the walks of life, and much more likely to Recruit men, to have a youth fresh from College, placed over their heads.
As vacancies have happened in the Cavalry by non-acceptances &ca, and promotions have begun; may I ask if there would be any impropriety in letting Mr Custis step from a Cornecy, into the Rank of Lieutenant? If I mistake not, in the arrangement given in, he stands the first for promotion—that is—he was made the senior Cornet. The Major Generals were desirous of placing him as Lieutenant in the first instance; but, his age considered, I thought it more eligable that he should enter in the lowest grade of Commissioned Officers. If ample fortune—good Education—more than common abilities—and good dispos[it]ions—free from Vice of any kind, gives him a title, in the 19th year of his age, his pretensions thereto (though not to the injury of another) are good. But it is not my desire to ask this as a favor. I never have, nor never shall, solicit any thing for my self, or connexions. I mean nothing more than the statement of a fact, in order to bring his situation to view.
There is one matter more, which I was in doubt whether to mention to you, or not, because it is of a more delicate nature than any I have touched upon; but finally, friendship have got the better of my scruples.
It respects yourself personally. Whilst I was in Philadelphia—and after the Members of Congress had begun to Assemble, it was hinted to me, in pretty strong terms by more than one of them,

that the Department of War would not—nay could not—be conducted to advantage (if War should ensue) under your auspices; for instead of attending to the great outlines, and principles of your Office, & keeping the subordinate Officers of the Department rigidly to their respective duties, they, were inattentive, while you, were bewildered with trifles.
You will recollect, I dare say, that more than once, I expressed to you my opinion of the expediency of committing the Details of the Department to the execution of others; and to bestow your thoughts and attention to the more important Duties of it; which, in the scenes we were contemplating, were alone sufficient to occupy the time, and all the consideration of the Secretary. I went no farther then, nor should I have renewed the subject now, had not the delay in issuing of the Commissions, and commencing the Recruiting Service, excited general reprobation, and blame, though, as I have observed before, no one knows where, with precision, to fix it—generally however, it is attributed to the want of system, & exertion in the Department of War. To apprise you of this, is my motive for this communication.
I prefaced the sentiments of this letter with a request, that they might be considered as proceeding from a private man to his friend. No one would be struck more forcibly than myself, with the impropriety of such a letter from the Commander in Chief of the Army of the U. States to the Secretary of War. If they are received in good part, the end is obtained. If otherwise, my motives, & the purity of my intentions, is the best apology I can offer for the liberty I have taken. In either case however, be assured of this truth, that with very great esteem and regard, I remain My dear Sir Your most Obedient and Affectionate Hble Servt

Go: Washington

